Title: Respite for George Adams and Randall Tarrier, [21 October 1816]
From: Madison, James
To: 


        
          [21 October 1816]
        
        Whereas sentence of death was passed by the Circuit Court of the United States lately held for the County of Washington in the District of Columbia, upon a certain George Adams and Randall Tarrier, who was duly convicted of High Way Robery, which sentence was to have been executed upon them the said George Adams and Randall Tarrier, on the 22d day of August last; and whereas the President of the United States did respite the execution of the said sentence until the 22d day of this present month of October, and has thought proper further to respite the same: Now therefore be it known, that I James Madison, President of the United

States of America, for divers good causes and considerations, do hereby further respite the execution of the said Sentence or Sentences until the third Monday in December next ensuing.
        In Testimony whereof, I have caused the Seal of the United States to be hereunto affixed, and signed the same with my hand at the City of Washington the Twenty first day of October A.D. 1816; and of the Independence of the United States the Forty first.
        
          James MadisonBy the President,Jas. Monroe, Secy. of State.
        
      